DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/18/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-30, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Further in view of Applicant's amendment new grounds of rejections as being presented below by introducing the new references of Park (US PGPUB 2021/0051653 A1) and Zhang (US PGPUB 2019/0356451 A1).




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-3, 5-9 and 30 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Park (US PGPUB 2021/0051653 A1).

As per claim 1, Park discloses a method for wireless communication at a first wireless device (Park, Fig. 25), comprising:
receiving, in a sidelink communication message, an indication of a receive category of a second wireless device (Park, Fig. 25:2520, and paragraph 255, discloses “The first wireless device 2512 may receive, from the second wireless device 2516, at least one message (e.g., a sidelink message via a sidelink channel) comprising sidelink capability information 2520 of the second wireless device 2516”), the receive category indicating a receive parameter associated with a type or format of wireless communications capable of being received at the second wireless device (Park, paragraph 255, discloses “The sidelink capability information 2520 of the second wireless device 2516 may indicate at 
transmitting a shared sidelink channel message to the second wireless device based at least in part on the receive category of the second wireless device (Park, Fig. 25:2512, shows communication to second wireless device based on received configuration parameters, and also please see paragraphs 255 and 264).

As per claim 2, Park further discloses the method of claim 1, further comprising:
determining a segmentation, a modulation and coding scheme, and a resource block configuration based at least in part on the receive category of the second wireless device (Park, paragraphs 286 and 292, discloses The configuration parameters 2528 may indicate/assign/configure sidelink radio resources that are configured to use at least one MCS level…..); and
transmitting the shared sidelink channel message based at least in part on the determined segmentation, the modulation and coding scheme and the resource block configuration (Park, paragraph 286, discloses The first wireless device 2512 may send/transmit, to the second wireless device 2516, data (e.g., transport blocks and/or signals) via the sidelink radio resources based on the at least one MCS level and based on receiving the configuration parameters 2528.  The at least one MCS level may 

As per claim 3, Park further discloses the method of claim 2, wherein determining the segmentation, the modulation and coding scheme and the resource block configuration comprises:
determining the modulation and coding scheme and the resource block configuration that do not exceed the receive category of the second wireless device (Park, paragraphs 278 and 325, and further please note that D2D Device 2 will inherently determine the available rate and modulation scheme in order to communicate with D2D Device 2516).

As per claim 5, Park further discloses the method of claim 1, wherein the sidelink communication message comprises a physical sidelink control channel message (Park, paragraphs 264 and 280, disclosed PSCCH).

As per claim 6, Park further discloses the method of claim 6, wherein the sidelink communication message comprises a sidelink control information message (Park, paragraphs 264 and 280, discloses sidelink control information message).

As per claim 7, Park further discloses the method of claim 7, wherein the receive parameter is a number of bits that the second wireless device is capable of receiving within a transmission time interval, wherein the number of bits is a number of sidelink 
transport block bits in one TTI ).

As per claim 8, Park further discloses the method of claim 1, wherein the receive parameter comprises a number of supported soft channel bits (Park, paragraphs 323 and 333, discloses a maximum number of transport block bits in one transmission time interval (TTI)).

As per claim 9, Park further discloses the method of claim 9, wherein the sidelink communication message comprises a broadcast message (Park, paragraphs 252, 268 and 294, discloses broadcast message).

As per claim 30, Park discloses an apparatus for wireless communication at a first wireless device (Park, Fig. 15A and Fig. 25), comprising:
a processor (Park, Fig. 15A:1518),
memory coupled with the processor (Park, Fig. 15A:1518:1524); and
instructions stored in the memory and executable by the processor to cause the
apparatus (Park, paragraph 205) to:
For rest of claim limitations please see the analysis of claim 1.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US PGPUB 2021/0051653 A1) and further in view of Zhang (US PGPUB 2019/0356451 A1).

As per claim 10, Park discloses a method for wireless communications at a first wireless device (Park, Figs. 25-27), comprising: 
receiving, in a sidelink communication message, an indication of a transmit category of a second wireless device (Park, Fig. 25:2520, and paragraphs 248, 255, and 264 discloses The first wireless device 2512 may receive, from the second wireless device 2516, at least one message (e.g., a sidelink message via a sidelink channel) comprising sidelink capability information 2520 of the second wireless device 2516…), the transmit category indicating a transmit parameter of the second wireless device (Park, Fig. 
determining, based at least in part on the indication, that the transmit parameter of the second wireless device is greater than a receive parameter of the first wireless device (Park, paragraphs 248 278, discloses if the capability of the second wireless device 2516 is the same as or higher than a capability of the first wireless device 2512), wherein the receive parameter is based at least in part on a receive category of the first wireless device (Park, paragraphs 255 and 278); 
receiving a shared sidelink channel message (Park, Fig. 25:2520, and paragraph 248); and 
Park does not explicitly disclose determining to refrain from decoding the shared sidelink channel message based at least in part on determining that the transmit parameter of the second wireless device is greater than the receive parameter of the first wireless device.
Zhang discloses determining to refrain from decoding the shared sidelink channel message based at least in part on determining that the transmit parameter of the second wireless device is greater than the receive parameter of the first wireless device (Zhang, paragraphs 40, 43, 46-49 and 53-54, discloses if the first-type V2X UE decides, according to the received MCS information of the PSCCH, whether a Transport Block Size (TBS) exceeds the maximum UE capability, the first-type V2X UE measures the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park teachings by determining whether to perform decoding or not based on parameter comparison, as taught by Zhang.
The motivation would be to provide a system with improved transmission efficiency (paragraph 98), as taught by Zhang.

As per claim 11, Park in view of Zhang further discloses the method of claim 10, wherein the sidelink communication message comprises a physical sidelink control channel message (Park, paragraphs 264 and 280, disclosed PSCCH).

As per claim 12, Park in view of Zhang further discloses the method of claim 11, wherein the sidelink communication message comprises a sidelink control information message (Park, paragraphs 264 and 280, discloses sidelink control information message).

As per claim 13, Park in view of Zhang further discloses the method of claim 10, wherein the receive parameter is a number of bits that the second wireless device is capable of receiving within a transmission time interval (Park, paragraphs 260, 263 and 323, discloses a maximum number of transport block bits in one TTI).

As per claim 14, Park in view of Zhang further discloses the method of claim 13, wherein the number of bits that the first wireless device is capable of receiving within a transmission time interval comprises a number of sidelink shared channel transport block bits the first wireless device is capable of receiving within a transmission time interval or a number of bits of a sidelink shared channel transport block the first wireless device is capable of receiving within a transmission time interval (Park, paragraphs 260, 263 and 323, discloses a supported numerology/TTI, a supported sidelink slot format, a maximum number of transport block bits in one TTI (e.g., if 16 QAM reception is supported),).

As per claim 15, Park in view of Zhang further discloses the method of claim 10, wherein the transmit parameter is a number of bits that the first wireless device is capable of transmitting within a transmission time interval (Park, Fig. 25:2512, and paragraphs 260, 263 and 323, discloses a maximum number of transport block bits in one TTI).

As per claim 16, Park in view of Zhang further discloses the method of claim 15, wherein the number of bits is a number of transport block bits (Park, paragraphs 260, 263 and 323, discloses a supported numerology/TTI, a supported sidelink slot format, a maximum number of transport block bits in one TTI (e.g., if 16 QAM reception is supported),).

As per claim 17, Park in view of Zhang further discloses the method of claim 15, wherein the number of bits that the second wireless device is capable of transmitting within a transmission time interval comprises a number of sidelink shared channel transport block bits the second wireless device is capable of transmitting within a transmission time interval or a number of bits of a sidelink shared channel transport block the second wireless device is capable of transmitting within a transmission time interval (Park, paragraphs 260, 263 and 323, discloses a supported numerology/TTI, a supported sidelink slot format, a maximum number of transport block bits in one TTI (e.g., if 16 QAM reception is supported),).

As per claim 18, Park in view of Zhang further discloses the method of claim 10, wherein the receive parameter comprises a number of supported soft channel bits (Park, paragraphs 323 and 333, discloses a maximum number of transport block bits in one transmission time interval (TTI)).

As per claim 19, Park in view of Zhang further discloses the method of claim 10, wherein the transmit parameter comprises a number of supported layers for spatial multiplexing by the second wireless device (Park, paragraphs 263 and 323, discloses a sidelink MIMO capability (e.g., the number of supported MIMO layers for spatial multiplexing in sidelink reception/transmission, beamforming) ).

As per claim 20, Park in view of Zhang further discloses the method of claim 10, wherein the sidelink communication message comprises a broadcast message (Park, paragraphs 252, 268 and 294, discloses broadcast message).

As per claim 21, Park in view of Zhang further discloses the method of claim 10, wherein the transmit category indicates a variable transmit category based at least in part on a communication configuration (Park, paragraphs 254-255 and 264, discloses different transmission based on received configuration information).

As per claim 22, Park discloses a method for wireless communications at a first wireless device (Park, Figs. 25-27), comprising: 
receiving, in a sidelink communication message, an indication of a transmit category of a second wireless device (Park, Fig. 25:2520, and paragraphs 248, 255, and 264 discloses The first wireless device 2512 may receive, from the second wireless device 2516, at least one message (e.g., a sidelink message via a sidelink channel) comprising sidelink capability information 2520 of the second wireless device 2516…), the transmit category indicating a transmit parameter of the second wireless device (Park, Fig. 25:2520, and paragraphs 248, 255, and 264, discloses The sidelink capability information 2520 of the second wireless device 2516 may indicate…. transmission and/or reception in a configuration of non-adjacent PSCCH and PSSCH for V2X sidelink communication (e.g., as indicated by higher layer parameter v2x-nonAdjacentPSCCH-PSSCH)); 

receiving a shared sidelink channel message (Park, Fig. 25:2520, and paragraph 248); and 
Park does not explicitly disclose determining to decode the shared sidelink channel message based at least in part on determining that the transmit parameter of the second wireless device is lower than or equal to the receive parameter of the first wireless device.
Zhang discloses determining to decode the shared sidelink channel message based at least in part on determining that the transmit parameter of the second wireless device is lower than or equal to the receive parameter of the first wireless device (Zhang, paragraphs 47, 48, 50, 273, discloses when the modulation scheme satisfies Q'=min(4, Q'.sub.m)=4 and the calculated effective channel coding rate is less than or equal to the predefined threshold Thc, the first-type V2X UE executes the steps 1 to 3 according to the information of the PSCCH, and the first-type V2X UE tries to decode the PSSCH scheduled by the PSCCH.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park teachings by determining whether to perform decoding or not based on parameter comparison, as taught by Zhang.


As per claim 23, Park in view of Zhang further discloses the method of claim 22, wherein the receive parameter is a number of bits that the first wireless device is capable of receiving within a transmission time interval (Park, paragraphs 260, 263 and 323, discloses a supported numerology/TTI, a supported sidelink slot format, a maximum number of transport block bits in one TTI (e.g., if 16 QAM reception is supported),).

As per claim 24, Park in view of Zhang further discloses the method of claim 23, wherein the number of bits is a number of transport block bits (Park, paragraphs 260, 263 and 323, discloses a supported numerology/TTI, a supported sidelink slot format, a maximum number of transport block bits in one TTI (e.g., if 16 QAM reception is supported),).

As per claim 25, Park in view of Zhang further discloses the method of claim 23, wherein the number of bits that the first wireless device is capable of receiving within a transmission time interval comprises a number of sidelink shared channel transport block bits the first wireless device is capable of receiving within a transmission time interval or a number of bits of a sidelink shared channel transport block the first wireless device is capable of receiving within a transmission time interval (Park, paragraphs 260, 263 and 323, discloses a supported numerology/TTI, a supported sidelink slot format, a 

As per claim 26, Park in view of Zhang further discloses the method of claim 25, further comprising: determining to decode the shared sidelink channel message based at least in part on the number of sidelink shared channel transport block bits the first wireless device is capable of receiving within a transmission time interval (Park, paragraph 264, discloses a V2X (enhanced) high reception (e.g., as indicated by higher layer parameters v2x-EnhancedHighReception and/or v2x-HighReception, indicating whether the second wireless device 2516 supports reception of 20/30 PSCCH in a subframe and decoding of 136/204 resource blocks (RBs) per subframe counting both PSCCH and PSSCH in a band for sidelink communication….)) and the number of bits of a sidelink shared channel transport block the first wireless device is capable of receiving within a transmission time interval (Park, paragraph 263).

As per claim 27, Park in view of Zhang further discloses the method of claim 22, wherein the transmit parameter is a number of bits that the second wireless device is capable of transmitting within a transmission time interval (Park, paragraphs 260, 263 and 323, discloses a supported numerology/TTI, a supported sidelink slot format, a maximum number of transport block bits in one TTI (e.g., if 16 QAM reception is supported),).

As per claim 28, Park in view of Zhang further discloses the method of claim 27, wherein the number of bits that the second wireless device is capable of transmitting within a transmission time interval comprises a number of sidelink shared channel transport block bits the second wireless device is capable of transmitting within a transmission time interval or a number of bits of a sidelink shared channel transport block the second wireless device is capable of transmitting within a transmission time interval (Park, paragraphs 260, 263 and 323, discloses a supported numerology/TTI, a supported sidelink slot format, a maximum number of transport block bits in one TTI (e.g., if 16 QAM reception is supported),).

As per claim 29, Park in view of Zhang further discloses the method of claim 22, further comprising: 
decoding the shared sidelink channel message (Zhang, paragraph 45); and 
performing a reference signal power exclusion process or determining a code rate limit, or a combination thereof, based at least in part on the decoding (Zhang, paragraphs 45, 46 and 50).


Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED Z HAIDER whose telephone number is (571)270-5169. The examiner can normally be reached MONDAY-FRIDAY 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.